Donlon, Judge:
We have today filed our decision in Fujii Junichi Shoten, Ltd., et al. v. United States, 54 Cust. Ct. 277, C.D. 2544 (protests 63-17439 and 63/19357) in which the tariff classification of a Japanese food product, called Ramen, was at issue. This case likewise involves Ramen that was imported from Japan, but under a different brand name.
The material difference in the products appears to be that the Ramen of this suit does not contain eggs or egg products, as did the Ramen of the Fujii Junichi Shoten case. Claim, therefore, is under a different provision of paragraph 725, likewise as modified by the Annecy Protocol (T.D. 52373) to the Terms of Accession of the General Agreement on Tariffs and Trade:
Macaroni, vermicelli, noodles, and similar alimentary pastes:
Containing no eggs or egg products_l<“e per lb.
As in Fujii Junichi Shoten, supra, defendant concedes that the Ramen here, known by the trade name Toyoko Ramen (exhibit 1), is an alimentary paste. Defendant has stipulated that Toyoko Ramen does not contain eggs or egg products.
*464It is not necessary for us to discuss in detail the record now before us, or to repeat here our discussion of the law. Slight differences in the ingredients in the two products do not affect decision as to the basic issue of tariff similarity to the eo nomine alimentary pastes of paragraph 725. If anything, on the record here, there are shown to be even fewer ingredients in Toyoko Ramen which are unlike the usual ingredients of macaroni, vermicelli, and noodles. Exclusion of eggs and egg products is provided for in the tariff schedule. Such exclusion affects rate which is 1 cent per pound for the eggless alimentary pastes that are otherwise similar to macaroni, vermicelli, and noodles.
On the record before us, and for reasons more fully set forth in Fujii Junichi Shoten, supra, the protest claim is sustained as to duty at 1 cent per pound on the merchandise described in the entry as Toyoko Ramen.
Judgment will be entered accordingly.